SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):January 21, 2008 Hybrook Resources Corp. (Exact name of registrant as specified in its charter) Nevada 333-142350 02-0789714 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 401-1917 West 4th Ave., Vancouver, BC Canada V6T 1M7 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:778-232-8833 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 4 - Matters Related to Accountants and Financial Statements Item 4.01 Changes in Registrant’s Certifying Accountant. Merger Involving Independent Accountants On January 21, 2008,Hybrook Resources Corp.(the “Company”) was informed by Amisano Hanson ("AH"), the independent registered public accounting firm for the Company, as follows: 1.AH has consummated a merger (the “Merger”) with BDO Dunwoody LLP ("BDO"). The name of the post-merger firm is BDO Dunwoody LLP ("AH + BDO"), which is registered with the Public Company Accounting Oversight Board (United States); and 2.The Company is required to file this Form 8-K as notification that AH + BDO succeedsAH as the Company’s independent registered auditor. Changes in Registrant’s Certifying Accountants As a result of the Merger described above, on January 21, 2008, AH resigned as the Company’s independent registered auditor. The Company has engaged AH + BDO as its independent registered auditor effective January 21, 2008. The decision to change auditors was approved by the Company’s board of directors. The Company did not consult with AH + BDO on any matters prior to retaining such firm as its independent registered auditor. AH’s audit report on the financial statements of the Company for the period from inception to January 31, 2007 contained no adverse opinion or disclaimer of opinion, nor was it qualified or modified as to uncertainty, audit scope or accounting principles, except that the audit report on the financial statements of the Company for the period from inception to January 31, 2007 contained an uncertainty about the Company’s ability to continue as a going concern. From the period of inception to January 31, 2007, and through the interim period ended January 21, 2008, there were no disagreements with AH on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedures, which disagreements if not resolved to the satisfaction of AH would have caused them to make reference thereto in their report on the financial statements for such periods. From the period of inception to January 31, 2007, and through the interim period ended January 21, 2008, AH did not advise the Company with respect to any of the matters described in paragraphs (a)(1)(iv)(A) and (B) of Item 304 of Regulation S-B. On January 25, 2008, the Company provided AH with its disclosures in this Form 8-K disclosing the resignation of AH and requested in writing that AH furnish the Company with a letter addressed to the Securities and Exchange Commission stating whether or not they agree with such disclosures. AH’s response is filed as an exhibit to this Current Report on Form 8-K 2 Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits Exhibit No. Description 16.1 Letter from Former Accountant SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Hybrook Resources Corp. By: /s/ Les D. Scott Les D. Scott Title: Chief Executive Officer and Director Date: January 25, 2008
